        Case: 18-15955, 03/30/2020, ID: 11645007, DktEntry: 47, Page 1 of 1




                   UNITED STATES COURT OF APPEALS                       FILED
                          FOR THE NINTH CIRCUIT                         MAR 30 2020
                                                                    MOLLY C. DWYER, CLERK
                                                                      U.S. COURT OF APPEALS
JACQUELINE ZHANG,                              No.   18-15955

               Plaintiff-Appellant,            D.C. No. 5:17-cv-00007-LHK
                                               Northern District of California,
 v.                                            San Jose

COUNTY OF MONTEREY; MONTEREY                   ORDER
COUNTY RESOURCE MANAGEMENT
AGENCY; MONTEREY COUNTY
PARKS DEPARTMENT,

               Defendants-Appellees.

Before: THOMAS, Chief Judge, and W. FLETCHER and MILLER, Circuit
Judges.

      Jacqueline Zhang’s Request for Attorney’s Fees on Appeal, filed March 9,

2020, is DENIED.
